Case 3:19-cr-30003-PKH Document 683              Filed 02/02/21 Page 1 of 1 PageID #: 2939




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                    No. 3:19-CR-30003-009

SYDNEY LYNN MARTIN                                                            DEFENDANT

                                               ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 217) entered in this case and accepts Defendant’s

plea of guilty to Count 1 of the indictment.

       IT IS SO ORDERED this February 2, 2021.


                                                         /s/P. K. Holmes, ΙΙΙ
                                                         P.K. HOLMES, III
                                                         U.S. DISTRICT JUDGE
